Citation Nr: 1630275	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-27 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for polycystic ovarian syndrome (PCOS) (also claimed as abdominal pain and cramping).

2.  Entitlement to service connection for De Quervain's tenosynovitis of the bilateral wrists (bilateral wrist disorder).

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for chronic urinary tract infections (UTIs).

5.  Entitlement to service connection for cervicitis (also claimed as yeast infections).




REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to August 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2011 (PCOS, bilateral wrist disorder, bilateral shoulder disorder) and October 2013 (UTIs and cervicitis) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The issue of entitlement to service connection for a psychiatric disorder was remanded By the Board in April 2015 along with the claims currently on appeal.  Thereafter, in a July 2015 rating decision the RO granted service connection for persistent depressive disorder.  As the issue on appeal has been granted in full, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board remanded the case to schedule the Veteran for a Board hearing.  Subsequently, in April 2016, the Veteran testified regarding the remaining five claims on appeal at a Board hearing before the undersigned Veterans Law Judge.  

At the hearing, the record was held open for 60 days to allow for the submission of additional evidence.  Thereafter, the Veteran's representative submitted additional evidence with an express waiver of initial RO review provided by the Veteran's representative   See 38 C.F.R. § 20.1304(c) (2015).  Any other additional evidence will be considered by the RO when addressing the remanded issues.  

The decision below addresses the PCOS claim.  The remaining claims are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's currently diagnosed PCOS is related to her military service.


CONCLUSION OF LAW

The criteria for service connection for PCOS have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran reports that she experienced abnormal menstrual cycles, facial hair growth, weight gain, and hair loss during service, which she believes were early symptoms of PCOS.  

Regarding the current disability element, a VA treatment record from August 2005 notes a possible diagnosis of PCOS.  Thereafter, a private treatment record from January 2006 notes probable PCOS.  In conjunction with a January 2011 VA examination, the Veteran's ovaries were noted to be non-tender and intact.  Additional records indicate treatment for PCOS and in a July 2015 examination report a private physician, Dr. Ellis, noted that the Veteran had PCOS.  Thus, the Board finds that a current diagnosis of PCOS exists.

In the July 2015 examination report from Dr. Ellis, he noted the Veteran's in-service symptoms of weight gain, the inability to lose weight, irregular menstrual cycles, and extreme abdominal cramping.  Based on a review of the Veteran's service and medical records and a physical examination, Dr. Ellis found that it is as likely as not that the Veteran's PCOS began during her military service and had continued since that time.  In support thereof, Dr. Ellis noted that her in-service symptoms were consistent with PCOS, even if she wasn't diagnosed with the disability until after service.  There is no medical opinion of record to the contrary.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board is of the opinion that a state of relative equipoise as to whether the Veteran's current PCOS is related to service has been reached here.  Therefore, the benefit of the doubt rule will be applied, and service connection for PCOS is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for PCOS is granted.


REMAND

The Board finds that additional development is necessary for the claims for service connection for bilateral wrist and shoulder disorders, chronic UTIs, and cervicitis.


Bilateral Wrist Disorder

At the April 2016 Board hearing, the Veteran reported that her wrists and hands began hurting during service and that she was told she had arthritis in service.  She attributes her current diagnosis (De Quervain's tenosynovitis) to a fall from a truck during service.  As the Veteran has a current diagnosis and has credibly reported an in-service injury, the Board finds that the low threshold for a VA examination has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of her claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Additionally, given that the Veteran is service connected for a cervical spine disability and has reported radiating pain, the Board finds that the requested opinion should address direct service connection, secondary service connection, and aggravation.  38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995), Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (the Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record).

The Board notes that in July 2015 Dr. Ellis opined that the Veteran had fibromyalgia related to wrist, hand, and shoulder pain and that such condition had its onset in service.  It is unclear from Dr. Ellis's report whether he personally was diagnosing the Veteran with fibromyalgia or whether he was merely documenting a reported history from the Veteran.  In this regard, aside from Dr. Ellis's report, there is no indication that the Veteran was ever treated for or diagnosed with fibromyalgia.  Moreover, while the Veteran was treated in service for multiple pains, her pain symptoms were routinely related to a specific incident or injury, not a chronic pain syndrome that went undiagnosed.  As it is unclear whether the Veteran actually has fibromyalgia as opposed to pain generally (which is noted in VA treatment records), as she was not diagnosed with fibromyalgia in service, and as Dr. Ellis did not provide a rationale for his opinion, the Board finds that his opinion is insufficient to decide the bilateral wrist disorder claim.

Bilateral Shoulder Disorder

The Veteran asserts that she experienced bilateral scapulae and shoulder pain following the fall from a truck in service.  While a February 2011 VA shoulder examination did not reveal any bilateral shoulder disorder, the Veteran reported at the April 2016 Board hearing that her bilateral shoulder disorder is not related to the shoulder joint specifically.  Instead, she instructed that the disorder relates to her shoulder blades and the top of her shoulders.  In this regard, the Board notes that during a January 2011 VA spinal examination the Veteran reported pain that radiated from her cervical spine.  While pain itself is not a compensable disability for VA purposes, the rating criteria governing the evaluation of spinal disabilities specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  Given the Veteran's reports and the fact that she is service connected for a cervical spine disorder, the Board finds that a new VA examination is warranted to specifically address whether the Veteran's reported shoulder disorder is actually a symptom of her cervical spine disorder and/or whether a distinct disability exists.  If a distinct disability does exist (perhaps of the scapulae) an opinion should be obtained to address whether such disorder is directly related to the Veteran's service, or whether it is caused or aggravated by her service-connected cervical spine disorder.

As noted above, Dr. Ellis's July 2015 examination report is insufficient to grant the Veteran's bilateral shoulder disorder claim on the grounds of a fibromyalgia diagnosis as the Veteran was not diagnosed in service with fibromyalgia, it is unclear whether she was ever diagnosed after service, and Dr. Ellis did not provide a rationale for his opinion.

Chronic UTIs

The Veteran claims that she began experiencing UTIs during service and that they have continued since that time.  She also reported at the April 2016 Board hearing that an emergency room clinician suggested to her that her chronic UTIs could be related to trauma.  The Veteran reports two episodes of vaginal trauma during service:  a lengthy in-service delivery and an alleged military sexual assault.  In June 2015, a VA examiner diagnosed the Veteran with chronic UTIs but found that such condition was unrelated to the Veteran's service.  However, the examiner did not provide an opinion as to whether in-service vaginal trauma could have caused the Veteran's condition.  Thus, the Board finds that a new VA examination and opinion is warranted.

Cervicitis/Yeast Infections

The Veteran claims that she has chronic yeast infections that are caused by medication that she takes for her chronic UTIs.  In June 2015, a VA examiner stated that the Veteran did not have a current diagnosis of cervicitis or a yeast infection.  In this regard, the Veteran testified at the April 2016 Board hearing that her symptoms come-and-go and that she is routinely prescribed preventative medication when she receives UTI medication.  In this regard, while there is indication in the medical records that the Veteran has been prescribed Bactrim and she reported being prescribed Diflucan, the records do not expressly state whether these are prescribed to treat and or prevent cervicitis or a yeast infection.  Thus, the Board finds that another VA examination and opinion should be obtained on remand.

Outstanding Records

Remand is also required for procurement of outstanding medical records.  In this regard, the Veteran reported at the April 2016 hearing that she was undergoing cervical spine surgery later in the month.  Additionally, the Veteran reported at a April 2013 DRO hearing that she would be receiving private treatment for her wrists later that month and she also indicated to Dr. Ellis that she had seen a rheumatologist.  Moreover, as noted above, the Veteran reported at the April 2016 Board hearing that she is routinely prescribed medications to treat her urinary and gynecological conditions and there is indication that she receives such treatment from a private physician, Dr. Wild.  During the Board hearing, the Veteran also reported being advised by an emergency room clinician that her chronic UTIs could be related to vaginal trauma.  These outstanding records appear relevant and attempts to obtain them should be made.  Relevant ongoing VA records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated her for her wrists, shoulders, cervical spine, UTIs, and cervicitis/yeast infections, to include the surgeon(s) who performed the 2016 surgery, Dr. Ellis, Dr. Wild, and a rheumatologist.  After securing the necessary release, request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2.  Associate updated VA treatment records dating since December 2014 with the claims file.

3.  After securing all outstanding records, schedule the Veteran for a VA examination to address the claims of service connection for bilateral shoulder and wrist disorders.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted including any nerve tests of the cervical spine and the results reported.

Following review of the claims file, the examiner should respond to the following:

(a)  Identify any wrist and shoulder disorder that has been present during the appeal, even if such disorder has since resolved.  

(b)  The examiner should specifically state whether or not the Veteran has or ever had fibromyalgia.

(c)  If the Veteran has cervical radiculopathy, the examiner should complete a peripheral nerves disability benefits questionnaire to document the severity of such condition(s) and the nerve groups involved.

(d)  For each identified shoulder disorder that is separate and distinct from a radiculopathy condition related to the spine, opine whether it is at least as likely as not (50 percent probability or greater) that the condition is related to the Veteran's reports of injuring herself when she fell from a truck in service.  

(e)  For each identified shoulder disorder that is separate and distinct from a radiculopathy condition related to the spine, opine whether it is at least as likely as not that the condition is related to the Veteran's service-connected cervical spine disorder.

(f)  For each identified shoulder disorder that is separate and distinct from a radiculopathy condition related to the spine, opine whether it is at least as likely as not that the condition was aggravated beyond its natural progression by the Veteran's service-connected cervical spine disorder.

(g)  For each identified wrist disorder that is separate and distinct from a radiculopathy condition related to the spine, opine whether it is at least as likely as not that the condition is related to the Veteran's reports of injuring herself when she fell from a truck in service.  

(h)  For each identified wrist disorder that is separate and distinct from a radiculopathy condition related to the spine, opine whether it is at least as likely as not that the condition is related to the Veteran's service-connected cervical spine disorder.

(i)  For each identified wrist disorder that is separate and distinct from a radiculopathy condition related to the spine, opine whether it is at least as likely as not that the condition was aggravated beyond its natural progression by the Veteran's service-connected cervical spine disorder.

The examiner should explain the rationale for all opinions provided.

4.  Also, schedule the Veteran for a VA examination to address the claim of service connection for UTIs.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

For each identified urinary tract disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that such condition had its onset during the Veteran's military service or is otherwise related to her in-service treatment for a UTI, in-service child birth, or reported in-service military sexual assault.

The examiner should explain the rationale for all opinions provided.

5.  Also, schedule the Veteran for a VA examination to address the claim of service connection for cervicitis/yeast infections.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

For each identified vaginal disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that such condition had its onset during the Veteran's military service or is otherwise related to her in-service treatment for a UTI, in-service child birth, or in-service vaginal trauma.

The examiner should specifically discuss whether the Veteran has been prescribed medication that would prevent or cure cervicitis or a yeast infection prior to such condition manifesting with symptoms.

The examiner should explain the rationale for all opinions provided.

6.  After undertaking the development above, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


